DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 8 is objected to because of the following informalities:  

There are two claims that are numbered as Claim 8.  For purposes of examination, the second instance of Claim 8 will be considered as Claim 9.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Filippi et al., hereinafter Filippi, WIPO Publication No. 2019/150403.

Regarding Claim 1, Filippi teaches a method for discharging electrical storage devices comprising: 
a. providing an electrical storage device, wherein the electrical storage device comprises at least one positive terminal and at least one negative terminal (Filippi Page 8, Lines 5-10, wherein a lithium battery is provided to be discharged through terminals); 
b. providing a plurality of electrically conductive beads (Filippi Page 8, Lines 5-10, wherein an electrically conductive solid is provided); and, 
c. contacting said electrical storage device with said electrically conductive beads such that said electrically conductive beads contact the positive and negative terminals of said electrical storage device and create a contiguous electrical connection between a positive and negative terminal of said electrical storage device (Filippi Page 8, Lines 5-10, wherein the lithium battery is immersed in the electrically conductive solid for discharging).

Regarding Claim 2, Filippi further teaches wherein said electrical storage device is a Lithium ion battery (Filippi Page 1, Lines 33-35, wherein lithium batteries include lithium ion batteries).



Regarding Claim 5, Filippi further teaches wherein said electrically conductive beads comprise graphite (Filippi Page 7, Lines 8-10, wherein the solid electric conductor includes carbon which includes graphite).

Regarding Claim 8, Filippi further teaches wherein said electrically conductive beads comprise a metal foil (Filippi Page 7, Lines 8-10, wherein the solid electric conductor includes metal, which can be in the form of shavings or foil as taught for example in Filippi Page 12, Lines 9-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Filippi as applied to claim 1 above, and further in view of Wang et al., hereinafter Wang, CN 207834509.


	Wang teaches wherein forced air is used to cool said electrically conductive beads (Wang paragraph [0018] and corresponding paragraph in the attached translation, page 3, second to last paragraph before the Claims, wherein air cooling is used to cool the discharging medium).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Filippi and Wang to apply the known technique of air cooling an immersed discharging battery as taught by Wang to improve on the discharging of an immersed battery as taught by Filippi, yielding the predictable results of improved safety.

Allowable Subject Matter

Claims 3 and 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 3, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

wherein said electrically conductive beads comprise an electrically insulating core surrounded by an electrically conductive coating.

Regarding Claim 6, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

wherein said electrically conductive beads comprise a polymer and carbon fiber.

Regarding Claim 7, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

wherein said electrically conductive beads comprise a polymer and a carbon fiber felt.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851